Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  137456(34)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 137456
                                                                    COA: 285167
                                                                    Muskegon CC: 06-054169-FH
  CECIL RAYMOND HAWKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 23, 2009
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2009                  _________________________________________
         d0921                                                                 Clerk